DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: Paragraph [0032] line 9 refers to the catheter body as element 10. Catheter body is referred to as element 12 throughout the remainder of the document.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  Line 2 recites “one of water and saline” should read “one of water or saline”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clement (U.S. Publication No. 2014/0102445).
Regarding claim 1, Clement discloses an embolectomy system (Figure 1A and 1B) for restoring patency (Paragraph [0004]) to an indwelling catheter (Paragraph [0006]; Figure 1B element 9) having an occlusion (Paragraph [0006]; 14) disposed therein, the indwelling catheter (Paragraph [0006]; 9) including a catheter lumen (see illustrative diagram of Figure 1B below) extending from a proximal end (see illustrative diagram of Figure 1B) of the indwelling catheter to a distal end (see illustrative diagram of Figure 1B below) of the indwelling catheter (Paragraph [0006]; 9), the embolectomy system (Figure 1A and 1B) comprising: a pressurized (Paragraph [0065]) fluid conduit (10) including a conduit body (see illustrative diagram of Figure 1B below) and a conduit lumen (12), the conduit body (see illustrative diagram of Figure 1B below) having an outer diameter (see illustrative diagram of Figure 1B below)  less than an inner diameter (see illustrative diagram of Figure 1B below)  of the catheter lumen (see illustrative diagram of Figure 1B below) to enable insertion and disposition of the pressurized (Paragraph [0065]) fluid conduit (10) in the catheter lumen; a positive pressure source (58) in fluid communication (Paragraph [0066]) with a proximal end of the conduit lumen (12), the positive pressure source (58) providing a pressurized (Paragraph [0065]) fluid (Paragraph [0066]) , the conduit lumen (12) directing the pressurized (Paragraph [0065]) fluid (Paragraph [0066]) into the occlusion (14) in the catheter lumen (see illustrative diagram of Figure 1B below); and a negative pressure source (Paragraph [0047]) in fluid communication (Paragraph [0054]) with the catheter lumen to aspirate (15; Paragraph [0054]) the occlusion (14) from the catheter lumen (see illustrative diagram of Figure 1B below).

    PNG
    media_image1.png
    489
    838
    media_image1.png
    Greyscale

Illustrative diagram of Figure 1B of Clement (U.S. Publication No. 2014/0102445).
Regarding claim 4, Clement discloses the pressurized (Paragraph [0065]) fluid (Paragraph [0066]) including saline (Paragraph [0066]).
Regarding claim 25, Clement discloses an embolectomy system (Figure 1A and 1B) for removing (Paragraph [0006]) an occlusion (14) from an indwelling catheter (Paragraph [0006]; Figure 1B element 9), comprising: a pressurized (Paragraph [0065]) fluid conduit (10) including a first (12) conduit lumen and a second (11) conduit lumen; a positive pressure source (58) in fluid communication (Paragraph [0066]; element 16) with the first (12) conduit lumen, the positive pressure source (58) providing a pressurized (Paragraph [0065]) fluid (Paragraph [0066]) for ablating (Paragraph [0058]) the occlusion (14); and a negative pressure source (Paragraph [0047]) in fluid communication (Paragraph [0054]; element 15) with the second conduit lumen (11), the negative pressure source (Paragraph [0047]) providing (Paragraph [0047]) a negative pressure for aspirating (element 15; Paragraph [0047]) the occlusion (14) from the indwelling catheter (Paragraph [0006]; Figure 1B element 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Neracher (U.S. Patent No. 5,135,482).
Regarding claim 2, Clement discloses the embolectomy system (Figure 1A and 1B) according to claim 1 as rejected above, wherein the conduit lumen (12) being in fluid communication with an opening (see illustrative diagram of Figure 1B above) disposed at a distal (Paragraph [0022]) end of the conduit body (see illustrative diagram of Figure 1B above) and the pressurized (Paragraph [0065]) fluid (Paragraph [0066]) exiting (16) the opening (see illustrative diagram of Figure 1B above), but does not expressly disclose the pressurized (Paragraph [0065]) fluid (Paragraph [0066]) exiting at an angle relative to a longitudinal axis of the conduit lumen.
	Neracher teaches an embolectomy system (Col. 1 lines 10-20) wherein a conduit lumen (see illustrative diagram of Figure 9 below) is in fluid communication with an opening (22) disposed at a distal end (see illustrative diagram of Figure 9 below) of a conduit body (11) and a pressurized (Col. 1 lines 10-20) fluid exiting the opening (22) at an angle (β) relative to a longitudinal axis (see illustrative diagram of Figure 9 below) of the conduit lumen (see illustrative diagram of Figure 9 below) for the purpose of directing the stream toward the deposit to be eliminated (Col. 1 lines 10-20) and improving selectivity between the vessel wall and the deposit through direction of the liquid jet (Col. 1 lines 33-35).

    PNG
    media_image2.png
    375
    657
    media_image2.png
    Greyscale

Illustrative Diagram of Figure 9 of Neracher (U.S. Patent No. 5,135,482)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening as disclosed by Clement with the opening as taught by Neracher for the purpose of directing the stream toward the deposit to be eliminated (Col. 1 lines 10-20) and improving selectivity between the vessel wall and the deposit through direction of the liquid jet (Col. 1 lines 33-35).
Regarding Claim 3, Clement in view of Neracher, further teaches the opening (22) disposed at the distal end (see above diagram of Figure 9) of the conduit body (11) including a nozzle (13) having a converging (see above diagram of Figure 9) portion for the purpose as stated above in claim 2.
Regarding claim 26, Clement discloses the embolectomy system according to claim 25 as rejected above, wherein the first (12) conduit lumen includes an opening (see illustrative diagram of Figure 1B above) at the distal (Paragraph [0022]) end that directs (16) the pressurized (Paragraph [0065]) fluid (Paragraph [0066]), but does not expressly disclose the pressurized fluid being directed at an angle relative to a longitudinal axis of the first conduit lumen.
Neracher teaches an embolectomy system (Col. 1 lines 10-20) wherein a conduit lumen (see above diagram of Figure 9) includes an opening (22) disposed at a distal end (see above diagram of Figure 9) of a conduit body (11) and a pressurized (Col. 1 lines 10-20) fluid being directed at an angle (β) relative to a longitudinal axis (see above diagram of Figure 9) of the conduit lumen (see above diagram of Figure 9) for the purpose of directing the stream toward the deposit to be eliminated (Col. 1 lines 10-20) and improving selectivity between the vessel wall and the deposit through direction of the liquid jet (Col. 1 lines 33-35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening as disclosed by Clement with the opening as taught by Neracher the purpose of directing the stream toward the deposit to be eliminated (Col. 1 lines 10-20) and improving selectivity between the vessel wall and the deposit through direction of the liquid jet (Col. 1 lines 33-35).
Regarding claim 27, Clement in view of Neracher, further teaches the first conduit lumen (12 of Clement as modified by Neracher in claim 26) including a nozzle (13) disposed at the distal end (see above diagram of Figure 9), and configured for developing a jet (Col. 4 lines 56-58) of pressurized (Col. 1 lines 10-20) fluid as the pressurized (Col. 1 lines 10-20) fluid passes therethrough for the purpose as stated above in claim 26.
Claims 5, 6, 7, 11, 12, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Ofek et al. (U.S. Publication No. 2017/0354777), henceforth referred to as Ofek.
Regarding claim 5, Clement does not expressly disclose the positive pressure source providing the pressurized fluid of between 0.1 psi to 400 psi. Ofek teaches a positive pressure source (38) providing a pressurized fluid (Paragraph [0022]) between 0.1 psi to 400 psi (Paragraph [0039]) for the purpose of controlling the pressure of impulses delivered to the catheter tube depending on factors including catheter length, catheter lumen size, burst strength, impulse duration, rest period duration, and other catheter configurations (Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive pressure source of Clement to provide the pressurized fluid of between 0.1 psi to 400 psi for the purpose of controlling the pressure of impulses delivered to the catheter tube depending on factors including catheter length, catheter lumen size, burst strength, impulse duration, rest period duration, and other catheter configuration (Paragraph [0039]).
Regarding claim 6, Clement does not expressly disclose the positive pressure source providing the pressurized fluid of between 110 psi to 130 psi. Ofek teaches the positive pressure source (38) providing the pressurized fluid (Paragraph [0022]) between 110 psi to 130 psi (Paragraph [0039]) for the same purpose as stated above in claim 5.
Regarding claim 7, Clement does not expressly disclose the positive pressure source providing a pulsed pressurized fluid that varies in pressure between 0.1 psi and 400 psi at a rate of between 1 Hz to 150 Hz. Ofek teaches a positive pressure source (38) providing a pulsed (Figure 8-10; Paragraph [0051]) pressurized fluid (Paragraph [0022]) that varies in pressure between 0.1 psi and 400 psi (Paragraph [0039]) at a rate of between 1 Hz to 150 Hz (Paragraph [0039]) for the purpose of controlling pressure of impulses delivered to the catheter tube depending on factors including catheter length, catheter lumen size, burst strength, impulse duration, rest period duration, and other catheter configurations (Paragraph [0039]), as well as to set the impulse frequency to match the resonant frequency of the catheter enabling improved propagation of the impulses distally through the lumen (Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the positive pressure source of Clement to include providing a pulsed pressurized fluid that varies in pressure as taught by Ofek for the purpose of controlling pressure of impulses delivered to the catheter tube depending on factors including catheter length, catheter lumen size, burst strength, impulse duration, rest period duration, and other catheter configurations (Paragraph [0039]), as well as to set the impulse frequency to match the resonant frequency of the catheter enabling improved propagation of the impulses distally through the lumen (Paragraph [0039])
Regarding claim 11, Clement does not expressly disclose further including an ultrasound transducer coupled to the pressurized fluid conduit or the pressurized fluid and providing ultrasonic wave energy therethrough to the occlusion to fragment the occlusion. Ofek teaches including an ultrasound transducer (Paragraph [0040]) coupled (Paragraph [0040]) to a pressurized fluid conduit (Paragraph [0040]) and providing ultrasonic wave energy (Paragraph [0040]) therethrough to the occlusion (Paragraph [0040]) to fragment (Paragraph [0040]) the occlusion for the purpose of providing ultrasonic signals that are of sufficient frequency, intensity, and duty cycle to dislodge occlusions present in lumens (Paragraph [0040]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pressurized fluid conduit of Clement to have included an ultrasound transducer as taught by Ofek for the purpose of providing ultrasonic signals that are of sufficient frequency, intensity, and duty cycle to dislodge occlusions present in lumens (Paragraph [0040]).
Regarding claim 12, Clement does not expressly disclose further including an ultrasound transducer coupled to the catheter and providing ultrasonic wave energy through the catheter to the occlusion to fragment the occlusion. Ofek teaches including an ultrasound transducer (Paragraph [0040]) coupled (Paragraph [0040]) to a catheter and providing ultrasonic wave energy (Paragraph [0040]) through the catheter to the occlusion to fragment the occlusion (Paragraph [0040]) for the same purpose as stated above in claim 11.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter discloses by Clement to have included an ultrasound transducer as taught by Ofek for the purpose as stated above in claim 11.
Regarding claim 28, Clement does not expressly disclose the positive pressure source providing a pulsed pressurized fluid that varies in positive pressure between 0.1 psi and 400 psi at a rate of between 1 Hz to 150 Hz. Ofek teaches providing a pulsed (Figure 8-10; Paragraph [0051]) pressurized fluid (Paragraph [0022]) that varies in positive pressure between 0.1 psi and 400 psi (Paragraph [0039]) at a rate of between 1 Hz to 150 Hz (Paragraph [0039]) for the same purpose as stated above in claim 7.
Regarding claim 34, Clement does not expressly disclose further including an ultrasound transducer coupled to one of the pressurized fluid conduit, the indwelling catheter, or the pressurized fluid and configured to provide ultrasonic wave energy therethrough to the occlusion to fragment the occlusion. Ofek teaches an ultrasound transducer (Paragraph [0040]) coupled to the pressurized fluid conduit (Paragraph [0040]) and configured to provide ultrasonic wave energy (Paragraph [0040]) therethrough to the occlusion to fragment the occlusion (Paragraph [0040]) for the same purpose as stated above in claim 11.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Khosrowshahi (U.S. Patent No. 10,188,816). Clement discloses the embolectomy system according to claim 1, but does not expressly disclose the negative pressure source providing a medical vacuum of between -11 psi and -3 psi. Khosrowshahi teaches a negative pressure source (Col. 4 lines 65-67 and Col. 5 lines 1-5, aspirator) providing a medical vacuum of between -11 psi and -3 psi (Col. 4 lines 65-67 and Col. 5 lines 1-5) for the purpose of drawing fluids to a canister (Col. 4 lines 65-67 and Col. 5 lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the negative pressure source of Clement to provide a medical vacuum at -4 psi (200 mmHg) as taught by Khosrowshahi for the purpose of drawing fluids to a canister (Col. 4 lines 65-67 and Col. 5 lines 1-5).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Yang et al. (U.S. Publication No. 2020/0205845), henceforth referred to as Yang.
Regarding claim 9, Clement does not expressly disclose the pressurized fluid conduit including a reinforcement member extending through a portion of a wall of the pressurized fluid conduit. Yang teaches a fluid conduit (Paragraph [0294], catheter) including a reinforcement member (Paragraph [0294], nitinol coil) extending through a portion of a wall (Paragraph [0294]) of the fluid conduit (Paragraph [0294], catheter) for the purpose of providing kink resistance (Paragraph [0294]) to the conduit to resist kinking and help the conduit return to its original shape (Paragraph [0294]).
It would have been prima facie obvious to one of ordinary skill before the effective filing date to have incorporated the reinforcement member as taught by Look into the pressurized fluid conduit of Clement for the purpose of providing kink resistance (Paragraph [0294]) to the conduit to resist kinking and help the conduit return to its original shape (Paragraph [0294]).
Regarding claim 10, Clement in view of Yang, further teach the reinforcement member (Paragraph [0294]) including a nitinol coil (Paragraph [0294]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Sepetka (U.S. Patent No. 4,955,862). Clement does not expressly disclose one of the first conduit lumen or the second conduit lumen including a reinforcement member. Sepetka teaches a conduit lumen (lumen formed by element 36) including (Col. 5 lines 29-34) a reinforcement member (38) for the purpose of providing an uninterrupted contact surface for a guide wire in order to prevent contact between the guide wire and the inner surface of the tube (Col. 5 Lines 44-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified either the first conduit lumen or the second conduit lumen as discloses by Clement, to have included the reinforcement member as taught by Sepetka for the purpose of providing an uninterrupted contact surface for a guide wire in order to prevent contact between the guide wire and the inner surface of the tube (Col. 5 Lines 44-58).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Sepetka (U.S. Patent No. 4,955,862) as applied to claim 29 and further in view of Yang (U.S. Publication No. 2020/0205845).
Regarding claim 30, Clement in view of Sepetka discloses the reinforcement member (39) including a metal coil (Col. 5 lines 35-40), but does not expressly disclose the metal being nitinol. Yang discloses a reinforcement member (Paragraph [0347]) including a nitinol (Paragraph [0347]) coil for the purpose of providing a coil made of a shape memory material (Paragraph [0347].
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the metal coil of Clement in view of Sepetka to have been a nitinol coil as taught by Yang, for the purpose of providing a coil made of a shape memory material (Paragraph [0347]).
Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Werp et al. (U.S. Patent No. 10,272,260), henceforth referred to as Werp.
Regarding claim 13, Werp teaches including a tip location system (Figures 5 and 6) for tracking a magnetic element (Figure 3B element 30) included (Col. 5 lines 43-58) with a distal portion (see below diagram of Figure 3A and 3B) of a fluid conduit (34) for the purpose of magnetically steering an implant in the body with high accuracy and controllability (Col. 3 lines 32-35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurized fluid conduit as disclosed by Clement to have included a magnetic element with a distal portion and the embolectomy system to have included a tip location system as taught by Werp, for the purpose of magnetically steering the device with high accuracy and controllability (Col. 3 lines 32-35).

    PNG
    media_image3.png
    318
    694
    media_image3.png
    Greyscale

Illustrative Diagram of Figures 3A and 3B of Werp (U.S. Patent No. 10,272,260).
Regarding claim 31, Werp teaches including a tip location system (Figures 5 and 6) for tracking a magnetic element (Figure 3B element 30) included (Col. 5 lines 43-58) with a distal portion (see above diagram of Figure 3A and 3B) of a fluid conduit (34) for the same purpose as in the above rejection of claim 13.
Claims 14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Rothenberg (U.S. Publication No. 2008/0097232).
Regarding claims 14 and 32, Rothenberg teaches including an electrode (150, 152, 154, or 156) included with a distal tip (112) of a fluid conduit (100) and configured for detecting (Paragraph [0046]) an ECG signal (Paragraph [0046]), and a tip tracking system (200; Paragraph [0065]) for receiving (Paragraph [0065]) ECG data from the electrode (150, 152, 154, or 156) and determining if the distal tip (112) of the fluid conduit is proximate a desired location (Paragraph [0034]) for the purpose of properly locating the tip and exposing patients to fewer risks (Paragraph [0034]) such as perforation of blood vessels (Paragraph [0005]). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pressurized fluid conduit of Clement with the electrodes and tip tracking system disclosed by Rothenberg for the purpose of properly locating the tip and exposing patients to fewer risks (Paragraph [0034]) such as perforation of blood vessels (Paragraph [0005]).
Claims 15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (U.S. Publication No. 2014/0102445) in view of Kassab et al. (U.S. Publication 2015/0080762), henceforth referred to as Kassab.
Regarding claims 15 and 33, Kassab teaches including a first electrode (Figure 1 element 114) and a second electrode (116)included with a distal portion (Paragraph [0099]) of the pressurized fluid conduit (100), the first electrode (114) configured for detecting an intra-luminal conductance (Paragraph [0088]) at a first position and the second electrode (116) configured for detecting an intra-luminal conductance  (Paragraph [0088]) at a second position, and a lumen localization system (500) for measuring changes (Paragraph [0107]) in relative (Paragraph [0098]) conductance between the first position and the second position to determine a change (Paragraph [0098]) in intraluminal cross-sectional area (Paragraph [0098]) indicating a distal tip of the fluid conduit is proximate the desired location for the purpose of proper placement of the conduit in relation of the patient in order to prevent patient complication (Paragraph [0003]) and provide real-time, feedback to the clinician without the assistance of x-ray guidance (Paragraph [0007])
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pressurized fluid conduit of Clement with the first and second electrodes and lumen localization system as taught by Kassab for the purpose of proper placement of the conduit in relation of the patient in order to prevent patient complication (Paragraph [0003]) and provide real-time, feedback to the clinician without the assistance of x-ray guidance (Paragraph [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kirn (U.S. Publication 2013/0190701) discloses a medical tube unclogging device that incorporates positive pressure fluid delivery and negative pressure for removing debris.
Look et al. (U.S. Publication 2015/0282821) discloses methods for thrombus removal.
Zheng (U.S. Publication 2018/0168668) discloses an ultrasound device for removing clots from catheters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Wiess can be reached at (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        



/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781